State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 24, 2015                   520444
________________________________

In the Matter of DONALD JENNER,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ALBERT PRACK, as Director of
   Special Housing and Inmate
   Disciplinary Programs,
                    Respondent.
________________________________


Calendar Date:   August 10, 2015

Before:   Peters, P.J., McCarthy, Egan Jr. and Clark, JJ.

                             __________


     Donald Jenner, Napanoch, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Ulster County) to
review a determination of the Commissioner of Corrections and
Community Supervision which found petitioner guilty of violating
a prison disciplinary rule.

     Determination confirmed.      No opinion.

     Peters, P.J., McCarthy, Egan Jr. and Clark, JJ., concur.
                              -2-                  520444

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court